Citation Nr: 1228664	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  05-28 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran had active military service from December 1972 to May 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By way of the January 2004 decision the RO denied service connection for a low back disability. 

In September 2009 and June 2011 the Board remanded the issue on appeal for further development, specifically to obtain VA treatment records and for the Veteran to be afforded a VA examination.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is once again required with regard to the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)  (West 2002); 38 C.F.R. § 3.159(c), (d) (2011). 

In accordance with the September 2009 VA remand, the Veteran was afforded a VA examination in March 2010.  The purpose of this examination was to determine the nature and likely etiology of the Veteran's low back disability.  In June 2011 the Board found that an addendum should be sought to clarify the March 2010 opinion regarding the etiology of the Veteran's low back disorder.  The remand directed that either: a) the Veteran's claims file be sent to the March 2010 VA examiner in order for an addendum opinion to be given; or b) if that March 2010 VA examiner cannot give an addendum opinion then the Veteran should be afforded a new VA examination by a new VA examiner to determine the nature and etiology of his low back disability.  

In August 2011 an addendum opinion was obtained; however, this addendum opinion was done by a new VA examiner and without a new VA examination.  The Board remand had specifically indicated that if a new examiner was to be offering the addendum opinion that a new examination should be provided.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to AMC/RO for further development.  Thus, the Board finds that the Veteran should be afforded a new VA examination by a different examiner than the March 2010 and August 2011 VA examinations and opinions.  The new examination must be performed by a physician.  

The Board also finds that further clarification is needed with regard to another opinion on file from JRN, MD, dated in August 2011.  First, after review of that opinion, the Board finds that it does not make sense as written.  It is either incomplete or not properly transcribed, perhaps because of failure with dictation equipment.  Second, the August 2011 opinion from JRN, MD, raises the question of whether a more detailed opinion or report exists.  The Board finds it curious that in the end of his opinion, JRN, MD stated,   "PLEASE - IF YOU CONSIDER IT APPROP[R]IATE, READ MY MEDICAL OPINION."  While such a statement appears to indicate there is another opinion from JRN, MD, this confusing statement is the only opinion of record.  The Board is not sure whether additional evidence may exist from JRN, MD, that is not yet of record.  Adding to the suspicion that another opinion exists is the notation on the April 12, 2012 Supplemental Statement of the Case (SSOC), which states that the RO considered a September 23, 2011 opinion by JRN, MD.  The Board notes that confusing statement/opinion of record is not dated September 23, 2011, but rather is dated August 20, 2011, and it was received at the RO with the Veteran's personal statement on September 2, 2011.  An attempt should be made to obtain any outstanding records of pertinent treatment or examination and opinion.

Finally, in the May 2012 brief, the Veteran's representative makes reference to an August 2011 letter and what the Veteran's "civilian doctor said in his letter".  It is unclear as to whether the representative is referring to an opinion not of record, or to the August 20, 2011 statement from JRN, MD.  Therefore, the Board finds that the RO/AMC must contact the Veteran's VA physician in order to clarify his opinion and to have him state when these opinions were made.  The RO/AMC must contact the Veteran's representative in order to clarify if there are any outstanding private physician's opinions.  Finally, the Board finds that if there is no September 23, 2011, opinion then the RO/AMC must document this in a VA memorandum.  

Prior to any VA examination the RO should obtain any pertinent medical treatment records. 

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC must contact the Veteran's representative in order to clarify whether there exist any outstanding private physician's opinions, as possibly referenced in the May 2012 brief and as discussed herein above.  

2.  The RO/AMC must contact the Veteran's physician, JRN, MD, for the following reasons:

A)  JRN, MD, should be asked to review his August 2011statement that is on file and to provide a clear and concise rendition of what he intended to say in this confused (and likely mis-transcribed) statement.  If a clear, complete, and concise rendering of the August 2011 opinion cannot be provided then the doctor should be asked for a new opinion. 

B) The RO/AMC must determine, with the help of the Veteran's physician, whether there are other outstanding opinions by him as possibly referenced in his August 2011 opinion ("PLEASE - IF YOU CONSIDER IT APPROP[R]IATE, READ MY MEDICAL OPINION") and in the April 2012 statement of the case ("09-23-2011 Opinion...").  If no other opinion is found to be of record, then the RO/AMC must document this fact in a VA memorandum.  

3.  The Veteran should be scheduled for a VA examination by a physician other than the March 2010 and August 2011 VA examiners to ascertain the nature and likely etiology of the low back disability.  The entire claims file and a copy of this remand and the June 2011 remand must be made available to the examiner for review.  The examiner should discuss the Veteran's documented medical history and any assertions regarding whether a low back disability is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

After a careful review of the Veteran's claims file and examination of the Veteran the VA examiner must answer the following questions:

A) Does the Veteran have a current diagnosis of a low back disability?

B) If so, the examiner should provide a medical opinion as to whether it is at least as likely as not (greater than 50 percent probability) that currently diagnosed low back is due to his military service, including his documented in-service treatment.  

In rendering his opinion, the VA examiner should discuss all opinions of record.  A full and complete rationale for all opinions expressed is required.

4.  The Board notes that the RO/AMC should take special precautions to make sure that all development as directed and as deemed warranted is completed in detail in order to preempt an additional remand. 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


